Per Curiam.

The plaintiff sues as trustee in bankruptcy of James Finan and Ann E. Finan to recover possession of certain chattels, in which it is alleged the bankrupts had an interest at the time of the filing of the petition in bankruptcy. The case was not disposed of below on the merits, but was dismissed by the justice on the ground that the Municipal Court had no jurisdiction to entertain an action brought by a trustee in bankruptcy. We think this was error, for which the judgment must be reversed.
Section 1364 of the Greater New York Charter (Chap. 378, Laws of 1897), defines the cases in which the Municipal Court has jurisdiction; among these (subdivision 7) is “ An action to recover one or more chattels with or without damages for the taking, withholding or detention thereof where the value of the chattel or of the chattels as stated in the affidavit made on the part of the plaintiff does not exceed five hundred dollars,” etc. Upon an examination of this section it will be observed that it deals with jurisdiction in relation to the subject-matter and not with respect to the person who may either sue or be sued in such court. Section 1365 undertakes to declare the cases of which said court cannot take cognizance. These are stated to be where the title to real property comes in question; where the action is brought against an executor or administrator as such and the amount claimed is in excess of $50, where the action is against the city of New York as constituted by the act, and where in a matter of account the sum total of the accounts of both parties proved to the satisfaction of the court exceeds the amount of $1,000.
The plain construction of these statutory provisions is that where the subject-matter of the action is within the jurisdiction of the court, any person having such a cause of action, whether in his own right or in a representative capacity, may sue for the enforcement of his claim in the Municipal Court, except where there is some statutory provision prohibiting him from so doing. Our attention has not been called to any such statutory provision with respect to trustees in bankruptcy. That such trustees may sue in the State courts for the enforcement of their rights is manifest under the Bankruptcy Law of 1898, and is not disputed. Having this right, we are unable to discover, as we have already stated, any prohibition whatsoever in any statute of the State against such *514a trustee resorting in a proper case to the Municipal Court for that purpose.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.
Present: Beekmam, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.